Name: 83/133/EEC: Commission Decision of 14 March 1983 authorizing the Italian Republic to take intra-Community surveillance measures in respect of imports of bananas in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-09

 Avis juridique important|31983D013383/133/EEC: Commission Decision of 14 March 1983 authorizing the Italian Republic to take intra-Community surveillance measures in respect of imports of bananas in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 091 , 09/04/1983 P. 0037 - 0038*****COMMISSION DECISION of 14 March 1983 authorizing the Italian Republic to take intra-Community surveillance measures in respect of imports of bananas in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) (83/133/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Whereas the Commission, by its Decision of 29 January 1981, the validity of which was extended by its Decision of 22 December 1982, authorized the Italian Republic to take intra-Community surveillance measures in respect of imports of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in certain third countries and put into free circulation in the other Member States; Whereas this authorization expired on 31 December 1982; whereas the Italian Government presented a request on 28 February 1983 for authorization to reintroduce intra-Community surveillance measures in respect of that product; Whereas the reasons for the abovementioned Decisions by the Commission are still valid, namely the need to ensure the effectiveness of the commercial policy measures which the Italian Republic applies to imports of bananas originating in certain third countries other than ACP States, in order to meet the requirements of Protocol 4 to the LomÃ © Convention; Whereas, in these circumstances, the Italian Republic should be authorized to take intra-Community surveillance measures under the first paragraph of Article 115 of the Treaty, in accordance with certain procedures laid down in Decision 80/47/EEC (1), HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized, until 31 December 1983, to take intra-Community surveillance measures in respect of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in the third countries listed in the Annex hereto and put into free circulation in the other Member States, in accordance with the provisions of Article 2 (4) of Decision 80/47/EEC. Article 2 The Italian Republic may require importers, when carrying out the formalities relating to the importation of bananas, to furnish particulars of origin in accordance with the provision of Article 4 of Decision 80/47/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 14 March 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. ANNEX Third countries of origin referred to in Article 1 1.2 // Bolivia Canada Colombia Costa Rica Cuba Dominican Republic Ecuador El Salvador Guatemala // Nicaragua Panama Philippines USA Venezuela Haiti Honduras Mexico